Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/18/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,337,157. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 1 of Patent No. 11,337,157:

Instant Application 17/731981
U.S. Patent No. 11,337,157
1. (Currently Amended) A terminal device comprising: 




a memory configured to store a first application program; and 

a processor coupled to the memory and configured to: 
receive positioning information from the first application program; 

determine whether the first application program is in a positioning service restricted state and is running in the background; and 




provide no positioning service for the first application program when the first application program is in the positioning service restricted state and is running in the background.
1. A terminal device, comprising: 


a positioning chip configured to obtain positioning data of the terminal device; 

a memory configured to store a first application program; and 

a processor coupled to the positioning chip and the memory and configured to: receive a positioning request from the first application program; 

determine, according to a positioning service authorization status and a current status of the first application program, whether the first application program is in a positioning service restricted state and is running in the background; and 

prevent forwarding the positioning request to the positioning chip when the first application program is in the positioning service restricted state and is running in the background.


The claims of the instant application 17/731981encompass the same subject matter except the instant rewritten to broader the limitations of the claims invention from U.S. Patent No. 11,337,157.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20150350823 (hereinafter referred to as Rhee). 
Consider claims 1, 11, 20, Rhee teaches a terminal device (see at least ¶ [0017], “…mobile device 100…”) comprising: 
a memory configured to store a first application program; and a processor coupled to the memory (see at least ¶ [0034], “…smart phones and tablet computers, game consoles, wearable computers and the like. Architecture 400 may include memory interface 402, data processor(s), image processor(s) or central processing unit(s) 404, and peripherals interface 406. Memory interface 402, processor(s) 404 or peripherals interface 406 may be separate components or may be integrated in one or more integrated circuits…”) and configured to: 
receive positioning information from the first application program (see at least ¶ [0028], “…process 300 can begin by receiving a request or intent for a location service authorization type (302). …the location service authorization type can be specified by one or more keys in a file of the application…”); 
determine whether the first application program is in a positioning service restricted state and is running in the background (see at least ¶ [0005], “…an application is considered to be “in use” based on a variety of factors, including but not limited to when the application is visible on a display of the mobile device or when the application is invoked through a voice command ... A second authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or caused to be running in the background…” and see at least ¶ [0031], “…an authorization module can determine when an application is requesting location data and based on the location service authorization type enforced for the application, determine whether to provide the location data to the application (“Always”). If the application does not meet the WhenInUse constraints, an operating system service can still provide the location service to the user without providing the location service to the application so that the user need not trust the application to be the direct recipient of the location service…”); and 
provide no positioning service for the first application program when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0005], “…an application is considered to be “in use” based on a variety of factors, including but not limited to when the application is visible on a display of the mobile device or when the application is invoked through a voice command ... A second authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or caused to be running in the background…” and see at least ¶ [0031], “…an authorization module can determine when an application is requesting location data and based on the location service authorization type enforced for the application, determine whether to provide the location data to the application (“Always”). If the application does not meet the WhenInUse constraints, an operating system service can still provide the location service to the user without providing the location service to the application so that the user need not trust the application to be the direct recipient of the location service…” and see at least ¶ [0032], “…The status indicator (e.g., an icon) can have a first visual appearance (e.g., a solid icon) based on a first location service type (e.g., foreground or background location data use, ranging, significant location changes) and a second visual appearance (e.g., a hollow icon) based on a second location service type (e.g., region/geofence monitoring)…”). 
Consider claims 2, 12 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches receive a positioning request from the first application program; and send the positioning request to the positioning chip when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0024], “…Location data 202 is collected by location service 204, which provides the location data 202 to application 208 based on the location service authorization type that is currently enforced by authorization module 205, which can be included in location service module 206. Location data 202 can be provided by one or more position systems of mobile device 100 including satellite-based positioning systems (e.g., GPS) and network-based positioning systems…” and see at least ¶ [0046], “…GPS/Navigation instructions 468 to facilitate GPS and navigation-related processes; camera instructions 470 to facilitate camera-related processes and functions; and other instructions 472 for performing some or all of the processes, as described in reference to FIGS. 1-3…”).
Consider claims 3, 13 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches receive current positioning data of the terminal device from the positioning chip; and send the current positioning data to the first application program when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0024], “…Location data 202 is collected by location service 204, which provides the location data 202 to application 208 based on the location service authorization type that is currently enforced by authorization module 205, which can be included in location service module 206. Location data 202 can be provided by one or more position systems of mobile device 100 including satellite-based positioning systems (e.g., GPS) and network-based positioning systems…” and see at least ¶ [0037], “…Location processor 415 (e.g., GPS receiver chip) may be connected to peripherals interface 406 to provide geo-referencing…”).
Consider claims 4, 14 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the processor that the first application program is in the positioning service restricted state according to a tag of the first application program (see at least ¶ [0005], “…an application is considered to be “in use” based on a variety of factors, including but not limited to when the application is visible on a display of the mobile device or when the application is invoked through a voice command ... A second authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or caused to be running in the background…” and see at least ¶ [0023], “…a user can specify a location service authorization type using GUI 107. GUI 107 can provide a user interface element 116 for allowing the user to turn off location service for all applications. GUI 107 can also include user interface elements 118, 120 corresponding to the camera and weather applications, respectively, which allow the user to specify one of the WhenInUse and Always location service authorization types for the corresponding application. Accordingly, the user may use elements 118, 120 to override the location service authorization type granted by the user…”). 
Consider claims 5, 15 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the processor that the first application program is in the positioning service restricted state according to a tag set for the first application program (see at least ¶ [0019], “…the operating system provided the generic text “Allow ‘Camera’ to Access Your Location While You Use the App?” and the camera application provided the custom text “Photos and videos will be tagged with the location where they are taken.” Custom text 108 provided by the camera application addresses the user's privacy concerns about their location data being shared with third parties. The user is provided with user interface elements (e.g., “Don't Allow” and “Allow” buttons) to allow or not allow the camera application to use the location data…” and further see Fig. 1D, 116,118,120).
Consider claims 6, 16 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the processor is further configured to enter the positioning service restricted state in response to a user input (see at least ¶ [0030], “…The authorization dialog can include generic or default text provided by an operating system of the mobile device and custom text provided by the application. Generic text can be specific to the location authorization type to be enforced for the application. Custom text can describe how the location data will be used by the application. The authorization dialog can include one or more user interface elements that can be selected by the user to allow or not allow the application to receive location data…”).
Consider claims 7, 17 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the positioning service restricted state indicates that the first application program is allowed to use a positioning service in first conditions and is prohibited from using the positioning service in second conditions (see at least ¶ [0030], “…The authorization dialog can include generic or default text provided by an operating system of the mobile device and custom text provided by the application. Generic text can be specific to the location authorization type to be enforced for the application. Custom text can describe how the location data will be used by the application. The authorization dialog can include one or more user interface elements that can be selected by the user to allow or not allow the application to receive location data…”).
Consider claims 8, 18 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the processor that the first application program is in the positioning service restricted state when a positioning service blacklist contains the first application program (see at least ¶ [0030], “…The authorization dialog can include generic or default text provided by an operating system of the mobile device and custom text provided by the application. Generic text can be specific to the location authorization type to be enforced for the application. Custom text can describe how the location data will be used by the application. The authorization dialog can include one or more user interface elements that can be selected by the user to allow or not allow the application to receive location data…” and further see at least ¶ [0059], “…users selectively block the use of, or access to, personal information data. That is, the present disclosure contemplates that hardware and/or software elements can be provided to prevent or block access to such personal information data…”).
Consider claims 9, 19 (depends on claims 1, 11), Rhee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Rhee teaches the processor that the first application program is in the positioning service restricted state and is running in the background when a positioning service frozen application list contains the first application program (see at least ¶ [0030], “…The authorization dialog can include generic or default text provided by an operating system of the mobile device and custom text provided by the application. Generic text can be specific to the location authorization type to be enforced for the application. Custom text can describe how the location data will be used by the application. The authorization dialog can include one or more user interface elements that can be selected by the user to allow or not allow the application to receive location data…” and further see at least ¶ [0059], “…users selectively block the use of, or access to, personal information data. That is, the present disclosure contemplates that hardware and/or software elements can be provided to prevent or block access to such personal information data…”).
Consider claim 10 (depends on claim 1), Rhee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Rhee teaches the processor is further configured to delete the first application program from the positioning service frozen application list when the first application program changes from background running to foreground running (see at least ¶ [0032], “…authorization type (shown in FIG. 1B) allows the location service to provide continuous location updates and location events (e.g., a geofence crossing, significant location detection) to the application when the application is running in the foreground or background or caused to be running in the background on mobile device…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645